                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Getachew A. Beyene
      Las Vegas, NV 89148




                                    13
                                    14                          UNITED STATES DISTRICT COURT
                                    15                               DISTRICT OF NEVADA
                                    16
                                    17      Getachew A. Beyene,                                  Case No. 2:18-cv-01237-RFB-CWH

                                    18                              Plaintiff,                   Stipulation of Dismissal of
                                    19              v.                                           Experian Information Solutions
                                                                                                 Inc.
                                    20      Experian Information Solutions,
                                    21      Inc.,

                                    22              Defendant.
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !1                  CASE NO. 2:18-cv-01237-RFB-CWH
                                     1         Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                                     2   Getachew A. Beyene (“Plaintiff”) and Defendant Experian Information Solutions,
                                     3   Inc. (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4   Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5   and attorney fees.
                                     6
                                     7   DATED this 7th day of January 2019.
                                     8
                                     9
                                    10       KAZEROUNI LAW GROUP, APC                             NAYLOR & BRASTER

                                    11       By: /s/ Michael Kind                                 By: /s/ Jennifer L. Braster
                                             Michael Kind, Esq.                                   Andrew J. Sharples, Esq.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12                                                            Jennifer L. Braster, Esq.
                                             6069 S. Fort Apache Rd., Ste 100
      Las Vegas, NV 89148




                                    13       Las Vegas, NV 89148                                  1050 Indigo Drive, Suite 200 
                                             Attorneys for Plaintiff                              Las Vegas, NV 89145  
                                    14                                                            Attorneys for Experian Information Solutions,
                                                                                                  Inc.
                                    15
                                    16
                                    17
                                    18
                                                                                IT IS SO ORDERED.
                                    19
                                                                               ________________________________
                                    20                                          UNITED STATES
                                                                               RICHARD           DISTRICT
                                                                                          F. BOULWARE,  II JUDGE
                                    21                                         UNITED STATES DISTRICT JUDGE
                                                                                Dated: ______________________________
                                    22                                         DATED this January 10, 2019

                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !2                  CASE NO. 2:18-cv-01237-RFB-CWH
                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on January 7, 2019, the foregoing Stipulation was served via CM/
                                     4   ECF to all parties appearing in this case.
                                     5
                                     6                                             KAZEROUNI LAW GROUP, APC
                                     7
                                                                                   By: /s/ Michael Kind
                                     8                                             Michael Kind, Esq.
                                                                                   6069 S. Fort Apache Rd., Ste. 100
                                     9
                                                                                   Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                           !3                  CASE NO. 2:18-cv-01237-RFB-CWH
